Case: 19-40106     Document: 00515558936         Page: 1     Date Filed: 09/10/2020




              United States Court of Appeals
                   for the Fifth Circuit
                                                             United States Court of Appeals
                                                                      Fifth Circuit

                                                                    FILED
                                  No. 19-40106              September 10, 2020
                                Summary Calendar
                                                               Lyle W. Cayce
                                                                    Clerk
   Demarcus Chatmon,

                                                           Plaintiff—Appellant,

                                       versus

   City of La Marque, Texas; Richard Price; Mike Keleman;
   Jose Santos; Taser International, Incorporated,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 3:18-CV-163


   Before Clement, Elrod, and Haynes, Circuit Judges.
   Per Curiam:*
          Demarcus Chatmon, Texas prisoner # 2277172, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
   § 1983 complaint in which he alleged that he was beaten and denied medical



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40106      Document: 00515558936           Page: 2     Date Filed: 09/10/2020




                                     No. 19-40106


   attention by local police officers during a 2014 traffic stop. The district court
   determined that the § 1983 complaint was barred by the applicable statute of
   limitations and that Chatmon could not use this action to challenge the
   dismissal of a prior § 1983 complaint. The district court further found that,
   to the extent Chatmon’s action could be construed as requesting relief
   pursuant to Federal Rule of Civil Procedure Rule 60, he was not entitled to
   such relief.   Resultingly, the district court dismissed the complaint as
   frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B) and 28 U.S.C. § 1915A(b).
          Chatmon’s motion for leave to file a supplemental brief is
   GRANTED.
          By moving to appeal IFP, Chatmon challenges the district court’s
   certification that his appeal is not taken in good faith. See Baugh v. Taylor,
   117 F.3d 197, 202 (5th Cir. 1997). His IFP request “must be directed solely
   to the trial court’s reasons for the certification decision,” id., and our inquiry
   “is limited to whether the appeal involves legal points arguable on their
   merits (and therefore not frivolous).” Howard v. King, 707 F.2d 215, 220 (5th
   Cir. 1983) (internal quotation and citation omitted). We may dismiss the
   appeal if it is apparent that it would be meritless. Baugh, 117 F.3d at 202 &
   n.24; see 5th Cir. R. 42.2.
          Chatmon does not challenge the district court’s determination that
   his claims were time barred. Nor does he present any argument concerning
   the district court’s conclusions that he could not use this action to appeal a
   prior dismissal and that he was not entitled to relief under Federal Rule of
   Civil Procedure 60. By failing to address the district court’s reason for
   dismissal and certification, he has abandoned any issue crucial to his appeal
   and IFP motion. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993);
   see also Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.2d 744, 748
   (5th Cir. 1987).     Chatmon’s contentions regarding the withholding of




                                           2
Case: 19-40106      Document: 00515558936           Page: 3    Date Filed: 09/10/2020




                                     No. 19-40106


   exculpatory evidence, insufficient evidence to support his plea, and the
   suppression of certain unspecified evidence are all raised for the first time on
   appeal and therefore will not be considered. See Leverette v. Louisville Ladder
   Co., 183 F.3d 339, 342 (5th Cir. 1999).
          Because Chatmon fails to show that his appeal involves any
   nonfrivolous issue, his motion for leave to proceed IFP is DENIED, and this
   appeal is DISMISSED AS FRIVOLOUS. See Howard, 707 F.2d at 220;
   Baugh, 117 F.3d at 202 & n.24; 5TH CIR. R. 42.2. His motion for leave to
   file a supplemental brief is GRANTED, and his motion for the appointment
   of counsel is DENIED. See Cooper v. Sheriff, Lubbock Cty., Tex., 929 F.2d
1078, 1084 (5th Cir. 1991).
          The district court’s dismissal of Chatmon’s § 1983 complaint as
   frivolous and our dismissal of this appeal as frivolous both count as strikes for
   purposes of § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64
   (2015); Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir. 1996), abrogated in
   part on other grounds by Coleman, 135 S. Ct. at 1762-63.           Chatmon is
   WARNED that if he accumulates three strikes, he will not be able to proceed
   IFP in any civil action or appeal filed while he is incarcerated or detained in
   any facility unless he is under imminent danger of serious physical injury. See
   § 1915(g).




                                          3